Citation Nr: 1022485	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  09-08 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
knee disability, to include meniscectomy residuals.

2.  Entitlement to an increased (compensable) evaluation for 
bruised left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2007.  In December 2009, the veteran appeared at a 
Board hearing held at the RO (i.e., Travel Board hearing).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an increased rating for the left knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the November 1987 Board decision 
denying service connection for a left knee disability 
includes evidence which relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

2.  A chronic left knee disability, to include osteoarthritis 
and meniscectomy residuals, was of service onset.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a left knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  A chronic left knee disability, to include osteoarthritis 
and meniscectomy residuals, was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed. 

I.  New and Material Evidence

Service connection for a left knee meniscal tear, to include 
residuals of meniscectomy, was denied in a November 1987 
Board decision.  The Veteran did not appeal this decision, 
and, accordingly, it is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.200, 20.202 (2009).  If, however, new 
and material evidence is received with respect to a claim 
which has been disallowed, the claim will be reopened, and if 
so reopened, the claim will be reviewed on a de novo basis.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet.App. 27 (1996); 
Manio v. Derwinski, 1 Vet.App. 140 (1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In considering whether there is "new 
and material evidence," all evidence submitted since the 
last prior final decision must be considered.  Evans.

Evidence of record at the time of the November 1987 Board 
decision included service treatment records, which showed 
that in August 1944, the Veteran sustained an injury to the 
knee in a 30-foot fall from a mast to the deck of a ship.  X-
ray was negative.  Forty years later, he sought treatment for 
left knee pain, and in May 1985, underwent a left knee 
meniscectomy.  M. Pruzansky, M.D., wrote, in August 1985, 
that although it sounded farfetched, the Veteran's left knee 
torn meniscus was probably connected to the in-service left 
knee injury, as he indicated that he had no injury to his 
left knee during the intervening time.  The Board, more 
persuaded by the 40-year gap between the in-service injury 
and the first post-service treatment, denied the appeal.  

Evidence received since then includes medical evidence 
showing a diagnosis of osteoarthritis in the left knee, and a 
medical opinion connecting osteoarthritis to the in-service 
injury.  In view of the medical evidence of the presence of 
osteoarthritis of the left knee, a diagnosis not present at 
the time of the prior decision, as well as the medical 
opinion linking it to the in-service injury, the Board finds 
that when considered with previous evidence of record, a 
reasonable possibility of substantiating the claim is raised.  
Accordingly, the claim is reopened with the submission of new 
and material evidence, and VA must review the claim in light 
of all the evidence, new and old.  38 C.F.R. § 3.156.   

II.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including osteoarthritis, if the disability 
was manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  To 
establish service connection, a veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship (nexus) between the current disability and the 
in-service disease or injury (or in-service aggravation). 
 Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records show that the Veteran fell 30 feet 
from a mast to the deck of a ship in August 1944, injuring 
his left knee.  After service, service connection was granted 
for a bruised left knee, rated noncompensably disabling.  

As noted above, the evidence shows that he did not receive 
treatment for his left knee condition until forty years 
later, in 1984.  Nevertheless, the medical evidence of record 
includes a statement from M. Eberle, M.D., dated in November 
2009, concluding that the Veteran's current left knee 
disability, including osteoarthritis, was likely due to the 
fall in service.  He explained that it was a medical 
certainty that severe trauma to a joint can accelerate the 
onset of osteoarthritis, leading to pain and disability.  
Other private medical records show a diagnosis of 
osteoarthritis, as well as statements also suggesting a 
connection to the in-service injury.  In contrast, there is 
no medical evidence concluding that the current left knee 
disability, including osteoarthritis, is not related to the 
inservice injury.  

In addition, the Veteran has provided credible testimony of 
continuity of symptomatology since service.  Lay assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  Further, under certain 
circumstances, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau.  

The Veteran appeared credible at his hearing, when he 
provided more detailed testimony as to continuity of 
symptomatology than had previously been of record.  Further, 
there is medical evidence explaining how the current left 
knee disability, including osteoarthritis, is related to the 
in-service injury.  Given these factors, it is not necessary 
to remand this case for a VA examination, because the 
evidence is about evenly balanced.  Thus, the Board finds 
that the evidence is in equipoise as to whether a chronic 
left knee disability is related to the in-service injury.  
Resolving all reasonable doubt in the Veteran's favor, 
service connection for a left knee disability, to include 
osteoarthritis and meniscectomy residuals, is warranted.  38 
U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The issue of service connection for a left knee disability is 
reopened, and service connection for a left knee disability, 
to include osteoarthritis and meniscectomy residuals, is 
granted.


REMAND

The Veteran also claims an increased rating for his service-
connected bruised left knee.  In view of the above decision 
granting service connection for additional left knee 
disability, to include osteoarthritis and meniscectomy 
residuals, the Board finds that the issue of an increased 
rating for the bruised left knee is inextricably intertwined 
with the rating to be assigned for the now service-connected 
osteoarthritis and meniscectomy residuals, as the 
symptomatology cannot be dissociated, and the Veteran must be 
afforded an examination to determine the symptomatology 
associated with the left knee disability as a whole.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination to ascertain the symptoms and 
severity of the now service-connected 
chronic left knee disability, to include 
osteoarthritis and meniscectomy residuals.  
The claims file must be available to the 
examiner, and all symptoms must be 
reported in detail.

2.  Thereafter, readjudicate the veteran's 
claim for a higher rating for a service-
connected left knee disability, which now 
includes osteoarthritis and meniscectomy 
residuals.  If the decision is less than a 
full grant of the benefit sought, furnish 
the Veteran and his representative with a 
supplemental statement of the case, and 
provide them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


